Citation Nr: 0616120	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  01-02 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
including hypercoagulation with persistent blood clotting of 
the lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's wife


ATTORNEY FOR THE BOARD

Katherine King-Walker

INTRODUCTION

The veteran served on active military duty from October 1971 
to March 1974, with an approximate two-week break in service 
in December 1972.
  
This claim comes to the Board of Veterans' Appeals (Board) 
from an August 2000 RO rating decision.  The veteran 
requested a local hearing before the local decision review 
officer (DRO) in February 2001, it was held in June 2001, and 
its transcript is associated with the file.  He also 
requested a formal Board travel hearing at the local RO, but 
later requested a formal Board hearing in Washington, DC.  
The Board hearing was held in November 2002, and its 
transcript is associated with the file.


FINDINGS OF FACT

1.  The evidence indicates that the veteran neither 
complained of or suffered from, nor was diagnosed with 
peripheral neuropathy or hypercoagulation with persistent 
blood clotting while on active duty or within one year of 
service.  

2.  No competent evidence links peripheral neuropathy or 
hypercoagulation with persistent blood clotting to service.  


CONCLUSION OF LAW

The criteria for service connection for peripheral 
neuropathy, including hypercoagulation with persistent blood 
clotting are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Claim for service connection

When seeking VA service connection disability compensation, 
the veteran must establish that a current disability results 
from disease or injury incurred in or aggravated by service, 
38 U.S.C.A. § 1110.   Essentially, "service connection" may 
be proven by evidence, establishing that a particular injury 
or disease resulting in disability was incurred coincident 
with active duty military service, or if preexisting such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through application of statutory presumptions, 38 C.F.R. 
§§ 3.303(a), 3.304.

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service, 38 C.F.R. § 
3.303(b).  A veteran may also establish service connection if 
all of the evidence, including that pertaining to service, 
shows that a disease first diagnosed after service was 
incurred in service, 38 C.F.R. § 3.303(d).  Continuity of 
symptoms must be established when the condition noted in 
service (or presumptive period) is not, in fact shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38. C.F.R. 3.303(b).

Certain chronic diseases associated with herbicide exposure, 
including acute and sub-acute peripheral neuropathy, may be 
presumed to have been incurred in service if shown to have 
manifested to a compensable degree within one year after the 
date in which the veteran was last exposed to an herbicide 
agent.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  Acute and sub-acute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309 (e) (Note 2).  

The veteran essentially asserts that his current peripheral 
neuropathy, including, hypercoagulation of the lower 
extremities was incurred in service due to exposure to Agent 
Orange while stationed in Korea.  His DD-214 reflected that 
he had overseas service in Korea, and was awarded the 
National Defense Service Medal and Armed Forces Expeditionary 
Medal (Korea).  His primary military occupational specialty 
(MOS) was an aircraft power train repairman.  Service 
personnel records indicated that he was stationed in Korea 
from January 1973 to March 1974.  Service medical records are 
negative for complaints, treatment, or diagnosis of 
peripheral neuropathy.

Post-service, the file indicated that the veteran was first 
treated in the 1990's  for venous and hypercoagulation 
problems, years from the date that he was last stationed in 
Korea.  Specifically, a May 1997 medical report from a 
private physician indicated that he suffered from a 
hypercoagulation state, which was associated with pain.  VA 
progress notes from November 1998 to February 2004 further 
indicated that he has been treated for and diagnosed with 
chronic, peripheral neuropathy as associated with 
hypercoagulation and venous problems of the lower 
extremities.  In particular, an April 1999 VA medical record 
note diagnosed the veteran with chronic peripheral neuropathy 
of the lower extremities.

It is clear that the veteran suffers from a chronic 
peripheral neuropathy disability and associated venous 
problems of the lower extremities.  However, as detailed 
above, according to 38 C.F.R. §§ 3.307 and 3.309, in order to 
receive the presumption of service connection as due to 
exposure to certain herbicides, the peripheral neuropathy 
must have manifested to a compensable degree within one year 
of the date of the last herbicide exposure.  The veteran 
complained of and was diagnosed with chronic neuropathy more 
than 20 years from the date he was last stationed in Korea, 
which was 1974.  Thus, he is not entitled to the presumption 
of service connection as related to herbicide exposure, 
assuming there was herbicide exposure in service.  
Furthermore, the veteran has not been diagnosed with acute or 
sub-acute peripheral neuropathy (presumptive disease), he 
instead has been diagnosed with chronic neuropathy, which is 
not a presumptive disease.

In addition, as there were no complaints, treatment, or 
diagnosis for peripheral neuropathy or hypercoagulation in 
service or within one year of discharge, direct service 
connection is also not warranted.  Thus, the preponderance of 
the evidence is against granting this service connection 
claim, and the appeal is denied.  

II. Duty to notify and assist

VA has a duty to notify and assist veterans with their 
claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice 
must be provided to a claimant before the initial unfavorable 
agency or original jurisdiction (AOJ) decision on a claim for 
VA benefits and must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant' s 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet.  App. 112, 120-21 (2004) (Pelegrini II).  

In a September 2004 letter, VA advised the veteran of all the 
elements required by Pelegrini II, and the matter was re-
adjudicated in an August 2005 supplemental statement of the 
case.  

More recently, it has been determined in Court that proper 
notice should also include information regarding (a) the 
evidence necessary to establish a disability rating and (b), 
the effective date for any disability evaluation awarded, See 
Dingess v. Nicholson, 19 Vet. App. 433 (2006).  Notice 
regarding (a) and (b) was not provided to the veteran, but 
the Board finds no prejudice in proceeding with the issuance 
of a final decision because as concluded above, the 
preponderance of the evidence is against the veteran's claim 
for service connection, and any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

As to VA's duty to assist, the veteran's service medical 
records are in the case file, as are his relevant VA and 
private treatment records.  Several VA examinations were 
conducted, and their reports were reviewed and are associated 
with the file.  There are no indications that relevant 
records exist that have not been obtained.  VA has satisfied 
its duties to notify and assist and additional development 
efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet.  App. 540, 546 (1991).

ORDER

Entitlement to service connection for peripheral neuropathy, 
including hypercoagulation with persistent blood clotting of 
the lower extremities is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


